DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first final action is in response to applicant's amendment of July 25, 2022. Claims 1-20 are pending and have been considered as follows.

Response to Arguments
	Applicant's amendments/arguments with respect to the rejection of claims 17-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 17-20 under 35 U.S.C. 101 has been withdrawn.
	
	Applicant’s arguments with respect to claim interpretations under 35 U.S.C. § 112(f) have been fully considered and are persuasive. The claim interpretations under 35 U.S.C. § 112(f) have been withdrawn.
 	
	Applicant’s arguments/amendments with respect to claim rejections under 35 U.S.C. 102/103 have been fully considered, but are moot because the new ground of rejection does not only rely on reference Golgiri (US20220063665 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over by Golgiri (US 20220063665 A1) in view of Murufas (WO 2005093538 A1). 

	Regarding claim 1, Golgiri teaches a central management system for managing autonomous vehicles (abstract, systems and methods for directing a parked autonomous vehicle to travel autonomously from a parking spot to a pickup spot) comprising a feedback device ([0022] a user device 120) and a control device ([0023] The vehicle computer 105 may perform various functions such as controlling….), wherein the feedback device ([0022] a user device 120) comprise 
	a display ([0017] The software application displays a graphical rendering of the parking area ..., [0022] a user device 120 that includes a display screen);
	a communication interface configured to communicate with a server and the control device of each of a plurality of vehicles (Fig. 1 and corresponding paragraphs including at least [0026], [0036], [0049]- [0052], the user device 120 may then display all areas in the parking lot that are valid for placement of the icon 205 and areas that are not valid. This information may be obtained from a database in the user device 120 and/or from the server computer 140; [0026] The auxiliary operations computer 110 and/or the vehicle computer 105 can also utilize the wireless communication system to communicate with a server computer 140 via the communications network 150. Fig. 2-7 show plurality of vehicles);
	a processor ([0052], processor 805) configured to: receive a feedback interface from the server ([0049]- [0052], The user device 120 may then display all areas in the parking lot that are valid for placement of the icon 205 and areas that are not valid. This information may be obtained from a database in the user device 120 and/or from the server computer 140); control the display to display the feedback interlace (Figs. 2-6 graphical rendering on a user device); receive a user input on the feedback interface ([0072] the individual 125 confirms the travel command, Fig. 4, [0041]; [0051], The individual 125 may reposition the icon 205 from the pickup spot 705 to another valid parking area if he/she so chooses); and 
control the display to display the feedback interlace (Figs. 2-6 graphical rendering on a user device); 
	receive a user input on the feedback interface ([0072] the individual 125 confirms the travel command, Fig. 4, [0041]; [0051], The individual 125 may reposition the icon 205 from the pickup spot 705 to another valid parking area if he/she so chooses); and 
	transmit a control command corresponding to the user input to the control device of each of the plurality of vehicles ([0039] the user device 120 may transmit a start command to the autonomous vehicle 115 to start traveling from the parking slot 210 to the pickup spot 315).  
	Golgiri does not explicitly teaches but Murufas teaches when the control device receives a first control command and a second control command within a preset time duration and the second control command contradicts the first control command, the control device is configured to automatically reject the second control command ([0003] multiple users can transmit requests for the collection of information to the aircraft in flight. This can result in conflicting requests or requests for operations that are not within the capability of a particular UAV. [0005] receiving an automatic collection requirements message, determining a route for gathering requested information about a target in accordance with a collection policy, and controlling operation of an air vehicle to follow the route and gather the requested information. [0015] ACM performs a policy check to ensure that the policy is followed by rejecting any request that is outside its keep in zone, any request that is inside a keep out zone, any request that forces it to fly outside its altitude zone, any request outside its range, any request outside its communication coverage, any request from a unauthorized requester, or any request for targets that are not compatible with its sensors ).

	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle parking management system, as taught by Golgiri, automatically rejecting conflicting commands, as taught by Murufas, as Golgiri and Murufas are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility automatically rejecting conflicting commands applied it to improve the vehicle parking management system of Golgiri to solve conflicting requests or requests for operations ([0003] Murufas). 
	
	Regarding claims 11 and 17, please see the rejection above with regarding claim 1, which is commensurate in scope to claims 11 and 17, with claim 1 being drawn to a system, claim 11 being drawn to a corresponding method and claim 17 being drawn to a corresponding server.
	Please note, Golgiri teaches additional limitations in claim 17: a server (server computer 140) comprising: a communication interface configured to communicate with a control device of each of a plurality of vehicles and a feedback device ([0025]- [0027], [0026], [0036], [0049]-0052] communication hardware in Fig. 8); A memory storing instructions ([0053] The memory 815; The code modules are provided in the form of computer-executable instructions that can be executed by the processor 805 for performing various operations in accordance with the disclosure).
	
	Regarding claim 2, Golgiri teaches wherein the feedback interface comprises an image of at least one vehicle among the plurality of vehicles (Figs. 2-7, [0070] the graphical rendering may only display stationary objects such as parked vehicles, structures, and the individual 125 (when standing on the curb 126; [0064]).
	
	Regarding claim 3, Golgiri teaches wherein the feedback interface further comprises images of one of more components of the at least one vehicle (Figs. 2-7, at least components of mirrors and roofs of the vehicles).
	
	Regarding claim 12, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 12, with claim 3 being drawn to a system and claim 12 being drawn to a corresponding method.
	
	Regarding claim 4, Golgiri teaches wherein the feedback interface farther comprises an operation status of the one or more components of the at least one vehicle (step 15 in Fig. 10, obtaining location information of autonomous vehicles).
	
	Regarding claim 13, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a system and claim 13 being drawn to a corresponding method.
	
	Regarding claim 5, Golgiri teaches wherein the feedback interface further comprises a metric for the one or more components of the at least one vehicle (Figs. 2-7).

	Regarding claim 6, Golgiri teaches wherein the image of the at least one vehicle is a top- view of the at least one vehicle (Figs. 2-7, top-view of vehicles).

	Regarding claim 7, Golgiri teaches wherein the feedback interface activates or deactivates one or more interfaces based on a heartbeat signal indicating an operating status of the one or more components of the at least one vehicle ([0040] the graphical rendering 400 may be updated in real-time in order to display to the individual 125, a progress of the autonomous vehicle 115 as the autonomous vehicle 115 moves from the parking slot 210 to the pickup spot 315. The real-time representation may be indicated by movement of an icon in the shape of a vehicle along a travel route towards the pickup spot 315).
	
	Regarding claim 14, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 14, with claim 7 being drawn to a system and claim 14 being drawn to a corresponding method.
	
	Regarding claim 10, Golgiri teaches wherein the feedback interface further comprises a map view of the plurality of vehicles ([0026], [0056], [0061]-[0063],The server computer 140 may communicate with the auxiliary operations computer 110 and/or the vehicle computer 105 for various purposes such as for providing information regarding an area in which the autonomous vehicle 115 is parked. The information can include, items such as a map of the
area, valid parking spots inside the area, and parts of the area where the autonomous vehicle 115 is not allowed to travel and/or park).
	
	Regarding claim 19, Golgiri teaches wherein the control data comprises at least one of vehicle data, positioning data or sensor data (15 in Fig. 10, obtaining location information of user device and autonomous vehicle).

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over by Golgiri (US20220063665 A1) in view of Murufas (WO 2005093538 A1) and further in view of Strandberg (US20200387278 A1).

Regarding claim 8, Golgiri as modified by Murufas does not explicitly teach but Strandberg discloses the specific limitations of wherein the feedback interface activates or deactivates one or more interfaces based on the control command being executed by the control device of each of the plurality of vehicles ([0059], [0087], features and functionalities afforded by the GUI that enable remote control of one or more features and functions of the vehicle can be deactivated or grayed out).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle parking management system, as taught by Golgiri as modified by Murufas, activating or deactivating some feature of the interface, as taught by Strandberg, as Golgiri, Murufas, and Strandberg are directed to a vehicle communication interface (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using activating or deactivating some feature of the interface and predictably applied it to show a user activated features([0059]Strandberg). 

	Regarding claim 15, please see the rejection above with regarding claim 8, which is commensurate in scope to claim 15, with claim 8 being drawn to a system and claim 15 being drawn to a corresponding method.

Claim 9 and 16 are rejected under 35 U.S.C. 103 as being obvious over by Golgiri (US20220063665 A1) in view of Murufas (WO 2005093538 A1) and in view of Badger (US20170092030 A1).

Regarding claim 9, Golgiri as modified by Murufas does not explicitly teach but Badger discloses wherein the feedback interface configures one or more interfaces to blink based on a latency of transmitting the control command ([0033], to indicate that the wireless system 100 is processing the user's command, the second colored light may flash, or blink on and off, until the confirmation or non-performance signal is received).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle parking management system, as taught by Golgiri as modified by Murufas, interfaces’ blinking based on a latency of transmitting the control command, as taught by Badger, as Golgiri, Murufas, and Badger are directed to a vehicle communication interface (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using interface’s blinking based on a latency of transmitting the command, as taught by Badger and predictably applied it to indicate that the system 100 of is processing ([0033]Badger). 

	Regarding claim 16, please see the rejection above with regarding claim 9, which is commensurate in scope to claim 16, with claim 9 being drawn to a system and claim 16 being drawn to a corresponding method.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over by Golgiri (US20220063665 A1) in view of Murufas (WO 2005093538 A1) and further in view of Bristow (US20210192962 A1). 
	
	Regarding claim 18, Golgiri modified by Murufas teaches wherein the at least one processor is configured to execute a path minimization module configured to minimize a path distance for each of the plurality of vehicles from a first location to a second location (Golgiri, [0037]- [0038], selecting shortest travel distance or ease of maneuvering of the autonomous vehicle 115 through the parking lot). Golgiri as modified by Murufas does not explicitly teach but Bristow discloses a priority module configured to determine a priority of each of the plurality of vehicles to be moved( [0027]-[0028],[0040]-[0043]; a predetermined rule that give any command instructions with an emergency priority the highest priority, any non-emergency manual command the next highest priority, and any scheduled control instruction the lowest priority) and a time scheduling module configured to obtain a schedule delivery time for each of the plurality of vehicles and determine a schedule time to be deployed for each of the plurality of vehicles([0047]-[0049] The master schedule 106 may use a priority-based queue. For example, time-sensitive services, such as emergency services (e.g., delivery of medical supplies, transport of patients, or the like) may have higher priorities than services which are not time-sensitive, such as regular deliveries and the like. vehicle 112 which may be scheduled by the fleet scheduler 104 and controlled by the fleet controller 108). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle parking management system, as taught by Golgiri as modified by Murufas, scheduling/deploying vehicles based on the priority, as taught by Bristow, as Golgiri, Murufas, and Bristow are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using scheduling/deploying vehicle services based on the priority and predictably applied it to improve centralized vehicle management systems ([0002]Bristow). 

	Regarding claim 20, Golgiri as modified by Murufas does not explicitly teach but Bristow teaches the priority module is further configured to assign the priority of the plurality of vehicles based on at least one of an urgency of an item being carried ma vehicle, a duration of the being carried in the vehicle, or a maximum time for delivery assigned to the item or a passenger in the vehicle ([0047]- [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle parking management system, as taught by Golgiri as modified by Murufas, scheduling/deploying vehicles based on the priority, as taught by Bristow, as Golgiri and Bristow are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using scheduling/deploying vehicle services based on the priority and predictably applied it to improve centralized vehicle management systems ([0002]Bristow). 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666 	            

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666